           Case 1:17-cr-00004-LTS
          Case  1:20-cv-03570-LTS Document
                                  Document62
                                           4 Filed
                                               Filed 06/30/20
                                                     07/01/20 Page
                                                                 Page 11 of
                                                                         of 11
                                           U.S. Department of Justice
[Type text]
                                           United States Attorney
                                           Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     June 30, 2020


BY CM/ECF
The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street                                         MEMO ENDORSED
New York, New York 10007

               Re:     United States v. Pedro Jaramillo
                       17 Cr. 004 (LTS); 20 Civ. 3570 (LTS)

Dear Judge Swain:

        The Government respectfully writes regarding the motion brought by Petitioner Pedro
Jaramillo under Title 28, United States Code, Section 2255 (the “Motion”), to vacate his sentence
on the basis that defense counsel in the underlying criminal case, United States v. Pedro Jaramillo,
14 Cr. 004 (LTS), was constitutionally ineffective. Having reviewed the Motion, the Governme nt
believes that its resolution may depend on fact-finding, including about communications between
Petitioner and his counsel in the criminal case, Mr. Roberto Pagan-Lopez, Esq. The Governme nt
intends to promptly inquire of Mr. Pagan-Lopez whether he intends to waive attorney-clie nt
privilege and provide an affidavit concerning the factual allegations alleged in the Motion. The
Government respectfully requests that the Court adjourn the date by which the Government must
respond to the Motion for sixty days, from July 7, 2020 to September 7, 2020.


The requested adjournment is granted. Chambers Respectfully submitted,
will mail a copy of this endorsed order to
Mr. Jaramillo. DE#4 resolved.                  AUDREY STRAUSS
                                               Acting United States Attorney
SO ORDERED.                                        /s/
6/30/2020                                      Andrea M. Griswold
/s/ Laura Taylor Swain, USDJ                   Assistant United States Attorney
                                               (212) 637-1205

Enclosure

cc:    Mr. Roberto Pagan-Lopez, Esq. (via ECF and Email)
